Exhibit 10.2

PROMISSORY NOTE

Dallas, Texas

 

$50,000,000.00   March 24, 2011

FOR VALUE RECEIVED, MACQUARIE CNL INCOME, LP, a Delaware limited partnership
(herein called “Borrower”), promises to pay to the order of JPMORGAN CHASE BANK,
N.A., a national banking association (herein called “Payee”), at its banking
office located at 2200 Ross Avenue, 9th Floor, Dallas, Texas 75201, Attention:
Commercial Real Estate Manager, or at such other place as Payee may hereafter
designate in writing, in immediately available funds and in lawful money of the
United States of America, the principal sum of Fifty Million and 00/100 Dollars
($50,000,000.00) (or the unpaid balance of all principal advanced against this
note, if that amount is less), together with interest on the unpaid principal
balance of this note from time to time outstanding until maturity at the rate or
rates provided for in the Credit Agreement; provided, that for the full term of
this note, the interest rate produced by the aggregate of all sums paid or
agreed to be paid to the holder of this note for the use, forbearance or
detention of the debt evidenced hereby shall not exceed the Maximum Rate, if
any, applicable to Payee.

If, for any reason whatever, the interest paid or received on this note during
its full term produces a rate which exceeds the Maximum Rate, if any, applicable
to Payee, the holder of this note shall refund to the payor or, at the holder’s
option, credit against the principal of this note such portion of said interest
as shall be necessary to cause the interest paid on this note to produce a rate
equal to the Maximum Rate, if any, applicable to payee. All sums paid or agreed
to be paid to the holder of this note for the use, forbearance or detention of
the indebtedness evidenced hereby shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread in equal parts throughout the
full term of this note, so that the interest rate is uniform throughout the full
term of this note.

This note has been issued pursuant to the terms of a Credit Agreement (which, as
it may be amended, restated, modified or supplemented from time to time, is
herein called the “Credit Agreement”) of even effective date herewith, by and
among Borrower, the other Loan Parties thereto and Payee, to which reference is
made for all purposes. All advances of Revolving Loans by Payee shall be
evidenced by this note, and all such advances, the payments and prepayments
hereunder and any acceleration hereof shall be governed by the Credit Agreement.
Capitalized words and phrases used herein and not defined herein and which are
defined in the Credit Agreement shall have the same meanings herein as are
ascribed to them in the Credit Agreement.

The unpaid principal balance of this note at any time shall be the total of all
Revolving Loans lent or advanced against this note less the sum of all principal
payments and permitted prepayments made on Revolving Loans by or for the account
of Borrower. All such loans and advances and all payments and permitted
prepayments made hereon may be endorsed by the holder of this note on the
schedule which is attached hereto (and hereby made a part hereof for all
purposes) or otherwise recorded in the holder’s records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Borrower’s obligations or any holder’s rights with respect to that

 

 

AUS:0041907/00169:445521v5

  1  



--------------------------------------------------------------------------------

advance, or (b) any payment or permitted prepayment of principal shall not
cancel, limit or otherwise affect Borrower’s entitlement to credit for that
payment as of the date received by the holder.

Borrower and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (BUT WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
FLORIDA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

MACQUARIE CNL INCOME, LP, a Delaware limited partnership By:    Macquarie CNL
Income GP, LLC,    a Delaware limited liability company    its General Partner
   By:   

Macquarie CNL Global Income

Trust, Inc., a Maryland corporation

      its Managing Member       By:  

/s/ Robert A. Bourne

            Robert A. Bourne             Chief Executive Officer

 

 

AUS:0041907/00169:445521v5

  2  